Citation Nr: 1732152	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO. 13-25 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to September 1968. He died in 2012. The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans Appeals' (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) of the St. Paul, Minnesota Regional Office (RO) and Pension Management Center. 

The appellant testified before the undersigned Veterans Law Judge in a June 2015 travel board hearing. A transcript of that hearing has been associated with the file. 

In February 2016, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). An additional discussion of the RO's compliance with the February 2016 Board remand is included in the Duties to Notify and Assist section below.


FINDINGS OF FACT

1. The Veteran died in a 2012 automobile accident, with immediate cause of death as a traumatic head and neck injuries; with significant conditions contributing to death as acute alcohol intoxication, diabetes mellitus II, stroke with residual. 
2. At the time of the Veteran's death, service connection was in effect for post-traumatic stress disorder (PTSD) and depressive disorder rated as 50 percent disabling; diabetes mellitus type II with bilateral retinopathy and erectile dysfunction rated as 20 percent disabling; left shoulder degenerative joint disease evaluated as 20 percent disabling; left lower extremity peripheral neuropathy evaluated as 20 percent disabling; right lower extremity peripheral neuropathy evaluated as 20 percent disabling; residual loss of balance from a left frontal stroke associated with diabetes mellitus type II with bilateral retinopathy and erectile dysfunction evaluated as 10 percent disabling; tinnitus evaluated as 10 percent disabling; and left ear hearing loss and right hand weakness evaluated as non-compensable. 

3. The cause of the Veteran's death is not etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. § 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued notices to the appellant including a July 2012 notice which informed her of the evidence generally needed to support her claim; what actions she needed to undertake; and how VA would assist her in developing her claim. The July 2012 notice was issued to the appellant prior to the September 2012 rating decision from which the instant appeal arises. Also, pursuant to the February 2016 Board remand, additional documents were obtained and associated with the file and two VA examinations were completed. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that VA's duties to notify and to assist have been met.


Service Connection for Cause of Death - Laws and Regulations

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability. 38 U.S.C.A. § 1310 ; 38 C.F.R. § 3.5. The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death. 38 C.F.R. § 3.312 (a). The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran. 38 C.F.R. § 3.312 (a).

A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312 (b). A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death. See 38 C.F.R. § 3.312 (c). A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312 (c)(1). 

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Veteran died in single car automobile accident. According to the police report the Veteran's car hit a hillside and became airborne, ejecting the Veteran. The report indicates that the scene measured approximately 345 feet from the first indication of a skid mark to the point where the Veteran rested. A witness stated that he saw that the Veteran was following close behind him as if to pass him, but could not because of oncoming cars. He stated that when the Veteran was able to pass him the Veteran was traveling at a speed of 80mph, and that he did not appear to be driving in a manner that was "out of normal," (police report phrasing). The witness stated that he lost sight of the Veteran at the curve prior to the crash and once he regained sight of the Veteran's car, he saw that it had slid sideways and he did not see brake lights applied. 
According to the emergency department medical report, on the day he died the Veteran's carbon dioxide level was 13 mmol/L (LOW), his anion gap level was 18 mmol/L (HI), his glucose level was 203 mg/dL (HI) and his alcohol level was 165 mg/dL(HI). The Veteran's death certificate listed acute alcohol intoxication, and service related diabetes mellitus II, stroke with residuals as the contributing cause of death

The appellant contends the Veteran died due to either his alcohol dependency stemming from his PTSD or diabetes or stroke. At the time of the Veteran's death, service connection was in effect for PTSD, diabetes, and residuals of stroke. The preponderance of the evidence is against the claim, and the appeal will be denied. 

The appellant contends that the Veteran abused alcohol as a result of his PTSD. 
The Veteran's friend and County Service Officer provided statements. The Veteran's friend stated that she observed the Veteran's excessive use of alcohol and his wish to suppress painful memories of the war. The service officer stated that the Veteran had a history of alcohol dependence and recent treatment for alcohol-related disorder.

The Board has carefully considered whether the benefit of the doubt should be accorded to the appellant as to whether alcohol abuse attributable to the Veteran's PTSD was one of the factors in his death. However, the preponderance of the evidence is against such a finding. 

Firstly, and while not dispositive, the Veteran's alcohol use was not calculated and was not therefore service connected at the time of his death as seen by rating decisions dated in January 2010 and October 2011. Further, although the Veteran reported during various VA medical treatments that he first significantly used alcohol the few years after he was discharged from active duty, his alcohol use appears to have diminished appreciably since discharge and up to his death. 
 
In an April 2009 VA psychiatric treatment note, the Veteran reported that he was attempting to eat a healthier diet and "cut out all alcohol," and he also reported that he did not use illegal drugs. His report indicated an apparent change suggestive of less use of alcohol, because the Veteran reported during a February 2009 VA primary care visit that he no longer used alcohol daily, but instead had a "couple of drinks [with] friends," averaging about 6 per week. 

During an October 2009 VA examination the Veteran reported that he would drink alcohol "very little." He estimated that he would have one to two beers every couple of weeks, stating he does not drink more because it "depresses him" and inhibits his ability to sleep. By the time of a November 2009 VA psychiatric visit, the Veteran was diagnosed with a "remote history of alcohol abuse," and was reported by the examiner to be "no longer using alcohol." 

Tillamook Family Counseling Center (TFCC) behavioral health assessment records dated January 2010 to April 2010 documented that the DUI the Veteran had resulted from him crashing his motorcycle after ingesting, what he thought was an energy a drink that a friend gave him. The Veteran was diagnosed with PTSD and alcohol-related disorder not otherwise specified was noted. 

However, the TFCC counseling record indicates that a "negative AUDIT (Alcohol Use Disorders Identification Test) screen supports his story that he drank something he was unfamiliar with leading to intoxication; significant medical problems make drinking a risk; client is cooperative and agrees he made a mistake." A TFCC progress note indicated that the Veteran's condition did not meet criteria for addiction or abuse and a discharge summary indicated PTSD symptoms, but not substance dependence or abuse. 

As it bears on the question of whether the Veteran had an alcohol dependency as late as mid-2010, the Board finds the TFCC documentation highly probative because it is essentially a record generated to record contemporaneous findings - here that the Veteran was not then alcohol dependent and he apparently unwittingly drank a substance with an effect unknown to him. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to evidentiary rules may be appropriate if it assists in the articulation of the reasons for the Board's decision). 

In a letter dated February 2013, Robert D. Cook, M.D., stated that that it has been his "longtime experience" that those with PTSD "certainly deal with it through the use of alcohol" and that "the PTSD and abuse of alcohol are interrelated." 

However, Dr. Cook's letter is of minimal probative value. He stated no basis for this opinion, and in his forwarding statement, the appellant's representative mentions that Dr. Cook was a "personal friend" of the veteran. Dr. Cook's letterhead also indicates no expertise in the area of substance abuse or mental health care as he is an orthopedic physician and surgeon. Guerrieri v. Brown, 4 Vet.App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see also Polovick v. Shinseki, 23 Vet. App. 48. 54 (2009)(a medical opinion is speculative when it uses equivocal language such as "may well be," "could," or "might"). 


In September 2016, a VA psychologist reviewed the reviewed the record and opined that Veteran's death is less likely than not proximately due to or the result of the Veteran's PTSD. The examiner noted that the Veteran was not diagnosed with an active alcohol use disorder and was not being treated for an alcohol disorder at the time of his death. The examiner pointed out that the records show that despite the lay statements attesting to the Veteran's use of alcohol to self-medicate, the Veteran did not consume alcohol much. The examiner accounted for the January 2010 TFCC diagnosis of an alcohol related disorder, and explained that it refers to the Veteran's use of alcohol and not to the diagnosis of PTSD. 

The examiner noted Dr. Cook's February 2013 letter but as noted by the Board, also pointed out that the private examiner failed to provide a basis for his opinion. The examiner noted that in the February 2010 TFCC note the Veteran was specifically assessed as not meeting the criteria for abuse or addiction. The examiner opined it is less likely as not that the Veteran had an active alcohol use disorder at the time of his death; therefore, he did not have an alcohol disorder related to PTSD. 

Lastly, the examiner commented as to the salient question that without detailed information about the Veteran's behavior in the hours prior to his death it would be impossible to determine without mere speculation if his PTSD symptoms influenced him to use alcohol on that day.

The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility. See 38 C.F.R. § 3.102 . Given all of the medical and lay evidence to include the VA examiner's opinion, the preponderance of the evidence is against a finding that PTSD played in the Veteran's death. 



The appellant also contends that the Veteran had a stroke or diabetes-related incident which caused the automobile accident. She contends that the lack of skid marks and the fact that the witness did not see the Veteran apply his brakes indicates that the Veteran was unable to apply his breaks because of a stroke or diabetes related incident. 

The appellant testified that at a time preceding the accident the Veteran's legs were so swollen, he could barely walk and he had shortness of breath. She stated that he would experience "mini strokes," where he would not be able to move his arms and had slurred speech. It is her contention that while the Veteran was driving he had a stroke and the clogged artery he had in his neck blew out through his neck. 

The appellant's representative argued that the Veteran may have experienced diabetic ketoacidosis which she argued can lead to a loss of consciousness or a heart attack as his glucose levels and anion gap were elevated. 

The Veteran's brother and a County Service Officer provided statements. The Veteran's brother stated that on the day the Veteran died, he complained of not feeling well and that he mentioned that he had been in bed for the past few days and was planning to see a doctor. The Veteran's brother stated that the Veteran showed signs of having a bad cold. The service officer stated that in January 2010 the Veteran told her he was experiencing "mini-strokes." 

In an October 2009 VA medical treatment note, the Veteran reported that after his stroke in September 2008, he would experience episodes of dizziness, which mostly manifested as a sensation of lightheadedness when he would stand up. 

A March 2011 private treatment record noted that the Veteran's diabetes was poorly controlled.

In April 2011 the Veteran filed for an increased disability rating for 
diabetes and for residuals of left frontal stroke, as he stated he continued to have mini-strokes. A September 2011 VA cardiac examination revealed that there was no evidence of congestive heart failure or pulmonary hypertension.

A heart nuclear stress test was performed January 2012. However, the Veteran's LE PAE tested as normal and claudication ruled out as etiology. The examiner noted that the Veteran described his symptoms at that time as "strange feeling" The examiner sent a letter to the Veteran to inform him that his heart testing came back normal and he stated that the Veteran's symptoms are more likely due to deconditioning and being overweight. 

A VA medical treatment note dated February 2012 noted the Veteran's weight as 335 pounds and the Veteran reported, "working out" more and feeling better because of it. The examiner observed that the Veteran appeared more energetic than the last visit, with his judgment and insight appearing grossly intact. 

Dr. Cook stated in February 2013 that the Veteran "had a variety of orthopedic and neurological issues that would very likely impair his driving ability and would increase his profile for a motor vehicle accident." He stated that "at least as likely as not that [the Veteran's] underlying conditions could have been a major contributing factor in his fatal accident." 

Dr. Cook's opinion is of low probative value and is speculative. As Dr. Cook notes, the Veteran clearly had, as the physician notes, a variety of disorders. Those that were service-related included PTSD, left should arthritis, bilateral lower extremity neuropathy, and loss of balance and right-hand weakness. However, the physician's opinion only states the mere possibility of such a connection. He does not state a basis other than speculative, as evidenced by his phrasing that "at least as likely as not that [the Veteran's] underlying conditions could have been a major contributing factor in his fatal accident." Polovick v. Shinseki, 23 Vet. App. 48 (2009)(a medical opinion is speculative when it uses equivocal language such as "may well be," "could," or "might"); Goss v. Brown, 9 Vet.App. 109 (1996) (noting that the use of the phrase "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet.App. 609 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "the veteran's death may or may not have been averted").

A November 2016 VA examiner indicated that he reviewed the file and opined that the Veteran's service connected conditions did not at least as likely as not contribute to his death from the motor vehicle accident. The rationale provided was that there was no medical evidence to suggest otherwise and that the eyewitness account supported the conclusion that the car accident was not due to the Veteran's diabetes or stroke residuals. The examiner mentioned all of the contentions found in the file and provided rationale for why they were not supported by medical evidence. The examiner stated that the medical records indicated that the Veteran had significant obesity and degenerative joint disease in his knee. 

The examiner noted that the Veteran had a chemical heart stress test preformed January 2012 and it showed a normal systolic heart function, with no indication of ischemic heart disease. He stated that the Veteran's diabetes was relatively well controlled, which particularly in the setting of obesity, indicates that diabetic ketoacidosis was highly unlikely and no treatment record indicated otherwise. The examiner noted that since the Veteran was using insulin, it lessened the likelihood that he would have had a hypoglycemic event impairing his ability to drive. 

The examiner also noted that in last office visit of record, dated February 2012, the Veteran was noted to be working out more and reported feeling better because of that. He also noted that the Veteran's stroke residuals, as per the primary care note, amounted to difficulty balancing, which this examiner classified as a symptom that was likely due in part to the Veteran's diabetic peripheral neuropathy. 

The examiner went on to explain the clinical analyses findings on the day of the accident. He explained that the carbon dioxide level was 13 because the Veteran required intubation and mechanical ventilation. He explained that while the glucose was mildly elevated at 203, it was not low, so there was no indication of hypoglycemia. The examiner pointed to the police report and noted that the Veteran was legally intoxicated, speeding and had enough motor control of his vehicle to pass a slower car on the highway after waiting for ongoing traffic to abate. The examiner opined that this is not suggestive of either an acute stroke incident or metabolic derangement. He also noted that it is typical of a medical examiner to list chronic ongoing medical conditions in the lower section of the death certificate, in part because it helps the State with medical epidemiologic tracking. Lastly, the examiner stated that there is no medical evidence based on the ER report after the accident that diabetes and or a history of stroke or diabetic neuropathy were a contributing factor in the motor vehicle accident. 

The preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


